Citation Nr: 1027604	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  04-38 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, paranoid schizophrenia and 
anxiety.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The Veteran had service from March 1956 to September 1957, March 
1965 to January 1966, June 1962 to December 1962, July 1963 to 
March 1964, and from April 1968 to November 1968.  He also served 
in the Indiana Army National Guard and the Illinois Army National 
Guard until his retirement in 1997.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2004 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In June 2005, the Board denied the Veteran's claims of 
entitlement to service connection: for a heart disorder, to 
include hypertension; diabetes mellitus; tinnitus; bilateral 
hearing loss; neuropathy of the legs and hands; depression; 
urinary disorder; and a breathing disorder.

The Veteran subsequently submitted a notice of appeal to the 
United States Court of Appeals for Veterans Claims (Court).  VA 
argued that the appeal should be dismissed because the Veteran 
failed to contest the issues decided by the Board.  As the 
Veteran represented himself, the Court noted that informal briefs 
by pro se Veterans should be interpreted liberally.  See De Perez 
v. Derwinki, 2 Vet. App. 85 (1992).  The Court found that the 
Veteran had "loosely" asserted that he suffered from a mental 
illness and sought a medical examination.  As such, the Court set 
aside the Board's June 2005 denial of service connection for 
depression and considered the Veteran's remaining claims to be 
abandoned.  See Ford v. Gober, 10 Vet. App. 531, 535-36 (1997).

The Board has recharacterized the issue of entitlement to service 
connection for depression to more broadly include entitlement to 
service connection for an acquired psychiatric disorder, to 
include depression, paranoid schizophrenia and anxiety, pursuant 
to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when 
a claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled).


REMAND

In accordance with the December 2009 Court Memorandum Decision, 
the Board finds that additional development is required prior to 
the adjudication of the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.  In this regard, 
the Court essentially pointed out that the Board decision on 
appeal had incorrectly limited the issue on appeal to entitlement 
to service connection for depression, and noted that there was 
conflicting evidence as to whether the diagnosis of schizophrenia 
recorded in service treatment records existed prior to service or 
had its onset during service, and no opinion as to whether any 
postservice psychiatric diagnosis was related to the service 
diagnosis.  Thus an additional VA examination is necessary, as 
well as information from the Veteran as to when and where he 
received treatment for psychiatric symptomatology prior to 
service.  

By way of some background, the Veteran was afforded a VA 
examination in June 2003.  At that time, the Veteran was 
diagnosed with anxiety disorder.  The VA examiner did not provide 
an opinion as to whether the Veteran's diagnosis of anxiety 
disorder was in any way related to his in-service schizophrenia.  
Further, review of the Veteran's service treatment records 
reveals conflicting opinions.  In a September 1965 Medical Board 
finding, it was noted that the Veteran's diagnosed schizophrenia 
did not exist prior to service, rather that it was incurred in 
active duty.  However, in December 1965, a Physical Evaluation 
Board finding noted that the Veteran's schizophrenia was not the 
result of active duty service.  In Barr v. Nicholson, 21 Vet. 
App. 303, 311-12 (2007), the Court held that when VA provides a 
veteran with a medical examination related to a claim for service 
connection, the examination must be adequate.  In the present 
case, the June 2003 VA examination is not adequate for rating 
purposes, as no nexus opinion was rendered.  The Veteran must be 
afforded a new VA examination.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and ask him to specify when and where he 
received psychiatric treatment prior to 
any of his periods of service, and to 
provide any releases necessary for the VA 
to secure private medical records of such 
treatment or evaluation.  The RO/AMC 
should then obtain and associate with the 
claims file any treatment records 
identified by the Veteran

2.  The RO/AMC also should ask the Veteran 
to identify all sources of psychiatric 
treatment or evaluation he has received 
since his separation from service and to 
provide any releases necessary for the VA 
to secure private medical records of such 
treatment or evaluation.  The RO/AMC 
should then obtain and associate with the 
claims file any treatment records 
identified by the Veteran, to include all 
VA treatment records.  .

3.  After the development requested in the 
first two paragraphs has been completed, 
the RO/AMC should afford the Veteran a 
psychiatric examination by a psychiatrist 
to determine the nature and etiology of 
any psychiatric disorder that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly service 
treatment records, and following this 
review and the examination provide 
responses to the following questions:

(i)  Does the evidence of record 
clearly and unmistakably show that the 
Veteran had a psychiatric disorder that 
existed prior to his entry to service?  
If so, please specify the diagnosis and 
explain what evidence supports you 
conclusion.

(a)  If a psychiatric disorder did 
exist prior to entry to service, 
did the psychiatric disorder 
increase in severity during 
service?

(b)  If the psychiatric disorder 
increased in severity during 
service, did the increase in 
severity represent a chronic 
worsening of the disorder or was 
the increase in severity the 
natural progression of the 
disorder?

(ii)  If the examiner determines that a 
psychiatric disorder did not exist 
prior to service, is any currently 
diagnosed psychiatric disorder causally 
or etiologically related to the 
symptomatology shown in service 
treatment records?  In doing so, the 
examiner is requested to comment on 
post service psychiatric diagnoses of 
record and any relationship they may 
have to symptomatology shown in service 
treatment records.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Because it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of all 
pertinent records in the Veteran's claims 
file, or, in the alternative, the claims 
file, must be made available to the 
examiner for review in connection with the 
examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


